Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter

The numbering of original claims 1-24 is renumbered.  No claims have been canceled, and no new claims have been added.

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest filed claim amendments and corresponding remarks (dated 02/28/2022) persuasive to overcome the rejection of the claims over the currently-applied prior art reference(s) and/or any other reasonable rejection of the claims over additional candidate prior art, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that Applicant’s latest amendments to the independent claims are considered persuasive to overcome the current rejection of the claims over prior art.  The Office also notes that none of the currently applied prior art references, nor any other candidate prior art reference, either individually or in combination, expressly and sufficiently discloses a combination of features recited by independent claims 1, 12 and 23 as a whole, and in particular the recited / amended feature{s} of the method further comprising the recited features / limitations of “storing data associated with a plurality of different configurations of antivirus software installed at a plurality of different sets of computers, the plurality of different set of computers including a first set of computers of a first subscriber and a second set of computers of a second subscriber, wherein the stored data includes a rule specifying a frequency of events associated with updating the plurality of antivirus software configurations at the first set of computers of the first subscriber; monitoring for occurrence of the events specified by the rule associated with the first subscriber to identify that a current frequency of the events corresponds to the frequency of events specified by the rule associated with the first subscriber; and providing policy configuration update data relating to a first antivirus software configuration operational at the first set of computers in accordance with the rule associated with the first subscriber, wherein the first antivirus software configuration is updated to a second antivirus configuration according to the policy configuration update, and wherein each of the first set of computers is configured to execute instructions associated with the second antivirus software configuration after the update”– in combination with other recited elements of the claim, and the independent claims are thus considered allowable over prior art.  
The Office has also considered Applicant’s associated remarks dated 02/28/2022, distinguishing the amended independent claims from the currently applied prior art (Hermann et al) [Applicant Remarks, par 1-3, pg. 10], and likewise deems the arguments / remarks persuasive. Independent claims 1, 12 and 23 are thus considered allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/      Primary Examiner, Art Unit 2451